•            •             •  
   •         •         •





MEMORANDUM OPINION

No. 04-08-00540-CV

IN RE: CLAIMED LIEN AND AMENDED LIEN OF 
JUDITH P. KENNEY & ASSOCIATES, P.C.

From the 216th Judicial District Court, Kendall County, Texas
Trial Court No. 03-493(B)
Honorable Stephen B. Ables, Judge Presiding

PER CURIAM
 
Sitting:            Phylis J. Speedlin, Justice
                        Rebecca Simmons, Justice
                        Steven C. Hilbig, Justice

Delivered and Filed:   September 24, 2008
 
DISMISSED
            Judith P. Kenney & Associates, P.C., Judith P. Kenney, Nat M. Kenney, III, T.W. Smith,
Minnie Smith, and Melissa Peoples, Individually and as Independent Executrix of the Estate of Laura
Smith Gault, Deceased, have filed a joint motion to dismiss the appeal, stating that the parties have
settled their claims.  Therefore, we grant the motion and dismiss the appeal.  See Tex. R. App. P.
42.1(a)(2), 43.2(f).  Costs of the appeal are taxed against the parties who incurred them. 
 
                                                                                    PER CURIAM